Case 18-14339-amc         Doc 36Filed 02/11/19 Entered 02/11/19 19:16:25                 Desc Main
                               Document      Page 1 of 4
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
                                                               :
SUSAN BELLERBY                                                        BK. No. 18-14339-amc
                                                               :
                              Debtor
                                                               :
                                                                      Chapter No. 13
                                                               :
WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                               :
AS TRUSTEE FOR SOUNDVIEW HOME LOAN
                                                               :
TRUST 2007-OPT2, ASSET-BACKED
                                                               :
CERTIFICATES, SERIES 2007-OPT2
                                                               :
                      Movant                                          11 U.S.C. §362 and §1301
                                                               :
                 v.
                                                               :
SUSAN BELLERBY
                                                               :
DONALD R BELLERBY (Non-Filing Co-Debtor)
                                                               :
                      Respondents

  MOTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR
   SOUNDVIEW HOME LOAN TRUST 2007-OPT2, ASSET-BACKED CERTIFICATES,
  SERIES 2007-OPT2 FOR RELIEF FROM AUTOMATIC STAY UNDER §362 AND §1301
     CO-DEBTOR STAY PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and Co-Debtor Stay and leave to foreclose on its mortgage

on real property owned by DEBTOR, SUSAN BELLERBY, and NON-FILING CO-DEBTOR,

DONALD R BELLERBY.

               1.      Movant is WELLS FARGO BANK, NATIONAL ASSOCIATION AS

TRUSTEE FOR SOUNDVIEW HOME LOAN TRUST 2007-OPT2, ASSET-BACKED

CERTIFICATES, SERIES 2007-OPT2.

               2.      DEBTOR,      SUSAN      BELLERBY,        and   NON-FILING       CO-DEBTOR,

DONALD R BELLERBY, are the owners of the premises located at 914 STATE RD, CROYDON,

PA 19021-6119, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant instituted foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings instituted were stayed by the filing of the instant
Case 18-14339-amc          Doc 36     Filed 02/11/19 Entered 02/11/19 19:16:25               Desc Main
                                      Document     Page 2 of 4
Chapter 13 Petition.

               7.      As of January 9, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of September 2018 through January 2019. The monthly payment amount for

the months of September 2018 through December 2018 is $970.36 each, the monthly payment amount

for the month of January 2019 is $981.98, less suspense in the amount of $666.35, for a total amount

due of $4,197.07. The next payment was due on or before February 1, 2019, in the amount of

$981.98. Under the terms of the Note and Mortgage, Debtor has a continuing obligation to remain

current post-petition and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant additionally seeks relief from the co-debtor stay under 1301 (c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the co-debtor stay.

               9.      Movant has cause to have the Automatic Stay and Co-Debtor Stay terminated

as to permit Movant to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the Automatic Stay and Co-Debtor Stay.

               12.     OCWEN LOAN SERVICING, LLC services the underlying mortgage loan

and note for the property referenced in this Motion for Relief for WELLS FARGO BANK,

NATIONAL ASSOCIATION AS TRUSTEE FOR SOUNDVIEW HOME LOAN TRUST 2007-

OPT2, ASSET-BACKED CERTIFICATES, SERIES 2007-OPT2 (the Noteholder) and is entitled to
Case 18-14339-amc         Doc 36   Filed 02/11/19 Entered 02/11/19 19:16:25 Desc Main
                                   Document       Page 3 of 4
proceed accordingly. Should the Automatic Stay be lifted and/ or set aside by Order of this Court or if

this case is dismissed or if the debtor obtains a discharge and a foreclosure action is commenced or

recommenced, said foreclosure action will be conducted in the name of WELLS FARGO BANK,

NATIONAL ASSOCIATION AS TRUSTEE FOR SOUNDVIEW HOME LOAN TRUST 2007-

OPT2, ASSET-BACKED CERTIFICATES, SERIES 2007-OPT2 (the Noteholder). WELLS FARGO

BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR SOUNDVIEW HOME LOAN TRUST

2007-OPT2, ASSET-BACKED CERTIFICATES, SERIES 2007-OPT2 (the Noteholder) has the right

to foreclose because Noteholder is the original mortgagee or beneficiary or assignee of the security

instrument for the referenced loan. Noteholder directly or through an agent has possession of the

promissory note and the promissory note is either made payable to Noteholder or has been duly

endorsed.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 and Co-Debtor Stay under

Section 1301 with respect to 914 STATE RD, CROYDON, PA 19021-6119 (as more fully set forth

in the legal description attached to the Mortgage of record granted against the Premises), as to allow

Movant, its successors and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Granting relief from any co-debtor stay (if applicable); and

               d.      Holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the Automatic
Case 18-14339-amc       Doc 36     Filed 02/11/19 Entered 02/11/19 19:16:25                Desc Main
                                   Document     Page 4 of 4
Stay and Co-Debtor Stay; and

              e.     Granting any other relief that this Court deems equitable and just.

                                                   /s/ Thomas Song, Esquire
                                                   Thomas Song, Esq., Id. No.89834
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31387
                                                   Fax Number: 215-568-7616
February 11, 2019                                  Email: Thomas.Song@phelanhallinan.com
